DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.
Applicant requests (Remarks pg. 8) that the double patenting rejections be held in abeyance.  Please refer to MPEP 804, which states: “Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  The double patenting rejection is maintained.
Applicant argues (Remarks pg. 9) that the Gavade reference does not disclose “a plurality of playlists.”  Applicant reasons that Gavade only discloses a single playlist, and while “the single playlist identifies multiple versions of segment files, it is still a single playlist, not a plurality of playlists.”  The examiner respectfully disagrees.  While Gavade discloses delivering a single playlist file, this file contains a plurality of independent playlists.  Paragraphs [0001] and [0032] describe a standard HLS implementation in which the playlist file identifies a plurality of versions of each segment that are encoded at different bitrates.  As the playlist file provides segment-by-segment information (see [0014]) of a first bitrate version and a second bitrate version of the content, it is reasonable to conclude that this file contains a playlist for the first bitrate version and a playlist for the second bitrate version.  Therefore the examiner respectfully maintains that the broadest reasonable interpretation of the claimed “plurality of playlists” includes the subject matter taught by Gavade.
Claim 2 has been amended and its scope altered.  Applicant’s arguments regarding this claim have been considered but are moot in view of the new grounds of rejection that are presented below.  It is noted that the 35 U.S.C. 103 rejection of this claim proposed to modify Birnbaum with the teachings of Gavade to “enable clients to select versions at various bitrates” (Non-Final Action pg. 5).  This modification entails sending playlists to the user device for selection of the desired bitrate version of the content, as described in Gavade.  See the updated rejection below.
Applicant’s arguments regarding claims 3 and 6 (Remarks pg. 10) hinge on the argument that Gavade does not disclose a plurality of playlists.  The examiner does not find these arguments persuasive for reasons given above.  Applicant further argues that Gavade does not disclose that the plurality of playlists “is associated with an index to the plurality of segments” as required by claim 6.  The examiner respectfully disagrees.  Gavade clearly discloses that the plural bitrate versions include an “index to the plurality of segments” that comprise those version (see [0014], [0026], [0043], etc.).  The examiner maintains that these independent versions that comprise “a plurality of segments” each comprise a playlist, and therefore, as described above, the Gavade reference discloses the claimed subject matter.
The assertion of official notice made in the rejection of claims 5, 12, and 19 was not traversed, rendering the asserted subject matter admitted prior art.  See MPEP 2144.03 C.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,565,258. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are anticipated by the claims of the patent.  For example, claim 1 of the patent recites all subject matter recited in claim 1 of this application.  All other claims of this application find corresponding subject matter recited in the claims of the patent, or only obvious variants thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum et al., US Pub No. 20160149956 in view of Gavade et al., US Pub No. 201503046925.

As to claim 1 Birnbaum discloses a method comprising: 
receiving, by a computing device and from a first device, information indicating a clip of a first version of a content item output to the first device ([0645]-[0646], [0654] – information regarding a clip is sent by a first device to the API server.  The clip playlist describes a particular (first) version of the clip); 
determining, based on the information indicating the clip, timing information associated with the clip ([0654]); and 
generating, based on the timing information, a playlist ([0645]-[0646]).
Birnbaum fails to disclose generating a plurality of playlists for different versions of a portion of the content item. 
However, in an analogous art, Gavade discloses generating a plurality of playlists for different versions of a content item ([0032] – an HLS playlist is generated that contains multiple versions of each segment at different bitrates.  This HLS playlist therefore comprises a plurality of playlists for the plurality of bit rates).
It would have been obvious to a skilled artisan at the time the invention was effectively field to modify the system of Birnbaum with the teachings of Gavade by generating plural playlists for the indicated clip.  The rationale for this modification would have been to enable clients to select versions at various bitrates, thereby enabling improved playback during varying network conditions.

As to claim 2 the system of Birnbaum and Gavade discloses sending, by the computing device and to one or more user devices, one or more of the plurality of playlists, wherein the one or more of the plurality of playlists are usable by the one or more user devices to access the portion of the content item from a content delivery network (Gavade [0032], [0043] – the generated playlist is sent to the user device and is used by the device to access the portion of content via network 240). 

As to claim 3 the system of Birnbaum and Gavade discloses that the plurality of playlists comprises a first plurality of playlists, the method further comprising: generating, by the computing device, a second plurality of playlists, each comprising a reference to the first plurality of playlists (Gavade [0032] – plural playlists are contained in the HLS playlist.  As each playlist describes the same content, they each comprise a reference to each other); and sending the first plurality of playlists and the second plurality of playlists to a second device (Birnbaum [0655]).  

As to claim 4 the system of Birnbaum and Gavade discloses determining a master playlist comprising references to the plurality of playlists; and sending the plurality of playlists and the master playlist to a second device (Gavade [0032] – the HLS playlist containing the plurality of playlists is a master playlist).  

As to claim 5 the system of Birnbaum and Gavade discloses generating a link for the plurality of playlists; and2Application No.: 16/724,917Docket No.: 007412.04757\US sending the link to the second device, wherein the link allows the second device to access the clip (Birnbaum [0296]).  The system of Birnbaum and Gavade fails to disclose receiving, by the computing device and from the first device, an indication that a user of a second device is permitted to access the plurality of playlists.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  For example, it was widely practiced to limit access to user-created content to those users with whom a user wishes to share the content.  An example would be only allowing certain users in a social network application to view a user’s content.  Therefore it would have been obvious to a skilled artisan to modify the system of Birnbaum and Gavade to include this functionality, the rationale being to improve privacy and security for the user.

As to claim 6 the system of Birnbaum and Gavade discloses that the information indicating the clip comprises: a start time of the clip; and a duration of the clip or an end time of the clip (Birnbaum [0646]), and wherein each of the different versions of the portion of the content item comprises a plurality of segments (Gavade [0032]); and each playlist, of the plurality of playlists is associated with an index to the plurality of segments for the portion of the content item (Gavade [0043]).  

As to claims 8-13 see rejection of claims 1-6, respectively.  Birnbaum further discloses an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform the method of claim 1 (see [0013]+).

As to claim 14 the system of Birnbaum and Gavade discloses the plurality of playlists comprises entitlement information for the content item, and wherein generating the plurality of playlists comprises maintaining the entitlement information for the content item in the plurality of playlists (Birnbaum [0652]).  
  
As to claims 15-21 see rejection of claims 1-6 and 14, respectively.  Birnbaum further discloses a non-transitory computer-readable medium storing instructions that, when executed, cause the method of claim 1 (see [0013]+).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum and Gavade, as described above, and further in view of Thang et al., US Pub No. 20140006564.

As to claim 22 the system of Birnbaum and Gavade fails to disclose that the plurality of playlists comprises separate playlists for audio and video.
However, in an analogous art, Thang discloses a plurality of playlists in an ABR media delivery system, wherein the plurality of playlists comprises separate playlists for audio and video ([0253]-[0256] – separate audio and video representation groups (playlists) exist for a particular content ).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Birnbaum and Gavade with the teachings of Thang, the rationale being to enable a plurality of audio options for a single video (see Thang [0064]) while providing a simple method of determine associations between audio and video components (see Thang [0253]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423